ACCEPTED
                                                                                                04-11-00573-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                            8/5/2015 1:21:56 PM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                   No.04-1l-00S73-CV

                                    IN THE                                   FILED IN
                           FOURTH COURT OF APPEALS                    4th COURT OF APPEALS
                                                                       SAN ANTONIO, TEXAS
                               AT SAN ANTONIO                         08/05/15 1:21:56 PM
                                                                        KEITH E. HOTTLE
                                                                              Clerk


                       RICHARD SNELLAND BRAD CROFT,
                                 Appellants,

                                             V.

                JASON S. GADSBY, SI-L4VA1\TO ROGERS RA1\TCH
                          SWIM CLUB, INC. ET AL,
                                  Appellee.

                          MOTION TO DISMISS APPEAL

       One of the Appellees is AMS SA Management, LLC d/b/a Association

Management Services ("AMS"). Appellant is Bradley L. Croft ("Croft").

       Tills Court has authority under Tex. R. App. P. 42.2(a)(1) to grant a motion by an

appellant to voluntarily disnllsS Ills appeal. On July 28, 2015, A1'IS purchased from the

bankruptcy llustee all of Croft's appellate rights. The sale of Croft's appellate rights were

approved by the Ulllted States Banluuptcy Court for the Western District of Texas. A

llue and correct copy of that court's order is attached as Exillbit 1. Having purchased

Croft's appellate rights, ALvIS has succeeded to Croft's rights as appellant.

       For these reasons, AMS moves the Court to disnllsS this appeal and to tax all

appellate costs against the person who incurred the same.


                                       Page 1 of 3
                                            Respectfully submitted,




                                           Charles B. Gorham
                                           TBN: 08215000

                                           Charles B. Gorham, LLP
                                           1027 Austin Highway, Suite 150
                                           San Antonio, Texas 78209
                                           Tel. 210/822-5775
                                           Fax 210/822-3883
                                           E-mail charles@cgorham.com

                                           Attorney for Appellee


                               Certificate of Service

      I certify that I caused a copy of the foregoing instrument to be served on the

persons listed below by electronic service on August 5, 2015 and the electronic

transmission was reported as complete. 1'1'11' e-mail addressischarles@cgorham.com:



 David 1'. Cain
 8610 N. New Braunfels Avenue
 Suite 309
 San )\ntonio, TX 78217
 caind t@swbell.net



                                           Charles B. Gorham




                                     Page 2 of 3
                        Mfidavit in Support of Motion to Dismiss

      Before me, the undersigned authority, personally appeared Charles B. Gorham,
who, being by me dul), sworn, deposed as follows:

       "1'1'1)' name is Charles B. Gorham, I am of sound mind and capable of making this
affidavit, and personally acquainted with the facts herein stated.

       Attached to this motion as Exhibit 1 is a true and correct copy of the Order
Authorizing Trustee's Sale of Personal Property Interests Free and Clear of Liens and
Interest signed by Judge Craig A. Gargotta, United States Bankruptcy Judge, on August
3, 2015."



                                              ~~
                                             Charles B. Gorham


      Sworn to and subscribed before me on August 5, 2015 .




                                             Notar), Public, State of Texas
       BARBARA ELI ZABETH MC KINN EY
              NOTARY PUBLIC
             STATE OF TEXAS
           MY COMM. EXP. 9/22/16




                                       Page 3 of 3
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 1 of 4




   IT IS HEREBY ADJUDGED and DECREED that the
   below described is SO ORDERED.

   Dated: August 03,2015.


                                                                                                                         CRAIG A. GARGOTTA
                                                                                                                  UNITED STATES BANKRUPTCY JUDGE




                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE WESTERN DISTRICT OF TEXAS
                                                                   SAN ANTONIO DIVISION

   INRE:                                                                                                §
                                                                                                        §             CASE NO. 11-52905-cag
   BRADLEY 1. CROFT,                                                                                    §
                                                                                                        §
                                                                                                        §
                   DEBTOR.                                                                              §             CHAPTER 7
                                                                                                        §


   ORDER AUTHORIZING TRUSTEE'S SALE OF PERSONAL PROPERTY INTERESTS
              FREE AND CLEAR OF ALL LIENS AND INTERESTS


                   On the 28th day of July, 2015, came on for consideration the TlUstee's Motion to Sell

  personal property interests belonging to the bankruptcy estate as incorporated and conditioned in

  the Motion For An Order Authorizing And Approving: (I) Bid Procedures, Including A Stalking

  Horse, And Scheduling An Auction And Sale Hearing; And(Ji) Certain Related Relief and the

  Order approving Motion For An Order Authorizing And Approving:(I) Bid Procedures,

                                                                                                            EXHIBIT
                                      ~: ;:!o:; :no=-n
  ;;:o,:"i:derC';O""ran=t:Cmg::OTC:rus=tee::>':'s ::::to"'s,,'iCnpn::erso=na"'p,>=o:::pe:::rty:---III
                                                                              ]                                                         Page I of4
  Free and Clear of All Liens and Interests                                                        f3
                                                                                                  i
11-S2905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 2 of 4




   Including A Stalking Horse, And Scheduling An Auction And Sale Hearing; And(Ji) Certain

   Related Relief(the "Order") entered on July 21, 2015 (Dkt #132).

              The Court fmds that the Notice of this hearing and the establishment of the bid

   procedures required by the Order is proper and, specifically, that the Trustee confirmed the

   delivery of said notice in the Certificate of Service filed on July 21,2015 (Dkt.# 133).

              The Court finds that the Bankruptcy Estate owns certain personal property interests in the

   fonn of defensive appellate rights as determined, on appeal, by an order entered in the United

   States District Court and upheld by the Cowt of Appeals for the Fifth Circuit.

                                                              Property to be Sold

              The Court fmds that the specific appellate rights that are being sold by the estate are as

   follows:

              Defensive Appellate Right No.1

              Trial Court Cause No. 2010-CI-09853, Richard Snell, Bradley L. Croft, Individually, and

  as Trustee of the Willawall Investments Trust v. Jason S. Gadsby, Shavano Rogers Ranch Swill!

  Club, Inc. at al. In this case, the trial court awarded a court penalty of $1.00; an $11,760.90

  sanction award in favor of individual defendants and Shavano Rogers Ranch Swim Club, Inc.; a

  $15,000 sanction award in favor of AMS SA Management, LLC; a $71,157.22 attorney fee

  award in favor of individual defendants and Shavano Rogers Ranch Swim Club, Inc.; and a

  $7,554.53 attorney fee award in favor of AMS SA Management, LLC.

             The Debtor appealed the trial court judgment and award to the Fourth Court of Appeals;

  Appellate Cause No. 04-11-00573-CV, Bradley L. Croft, Trustee of Willawall Investment Trust

  v. Jason Gadsby.

             Defensive Appellate Right No.2



  Order Granting Trustee's Motion to Sell Personal Property                             Page 2 of 4
  Free and Clear of All Liens and Interests
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 3 of 4




              Trial Court Cause No. 2009-CI-15857, Bradley L. Croft v. AMS SA Management, LLC.

   In this case, the trial COUlt awarded a court penalty of $1.00; a $4,000 sanction award in favor of

   AMS SA Management, LLC; and a $5,000 attorney fee award in favor of AMS SA

  Management, LLC.

              The Debtor appealed the trial court judgment and award to the Fourth Court of Appeals;

  Appellate Cause No. 04-11-00304-CV, Bradley L. Croft v. AMS SA Management, LLC.

                                                       Conduct of the auction sale

              The Court effectuated the terms of the Order by opening an auction in open court. No

  other party appeared to participate in the auction other than the Stalking Horse named in the

  Order.

              The Tmstee informed the Court that he had received a certified check in the amount of

  $5,000.00 from Clifton L. Lowry that was paid on behalf of the Stalking Horse (the "Lowry

  Creditors") named in the Order and that he had received no other bids or payments from any

  other patty. Accordingly, the Trustee recommended that the Court accept the offer submitted by

  Clifton L. Lowry, on behalf of the Lowry Creditors, as the successful bid.

             The Court fmds that the bid submitted by Clifton L. Lowry, on behalf of the Lowry

  Creditors, in the amoUllt of Five Thousand and Noll 00 Dollars ($5,000.00) should be approved

  as the successful bid.

             It is, therefore, ORDERED, ADJUDGED, AND DECREED that the Trustee is

  authorized to sell the Property to Clifton L. Lowry, on behalf of the Lowry Creditors, in the

  amount of Five Thousand and No/IOO Dollars ($5,000.00). It is, further,

             It is further ORDERED, ADJUDGED, AND DECREED that as to the property of the

  bankruptcy estate and pursuant to Sections 363(c) and (f) of the Bankruptcy Code, this sale is



  Order Granting Trustee's Motion to Sell Personal Property                          Page 3 of4
  Free and Clear of All Liens and Interests
11-52905-cag Doc#134 Filed 08/03/15 Entered 08/03/15 10:13:54 Main Document Pg 4 of 4




   made free and clear of any and all liens, claims, interests or encumbrances of any kind, valid and

   invalid. Upon the sale of the Property and the payment of the purchase price, all liens and

   interests are deemed released as to the Property, as herein set forth, and only (1) those liens or

   interests set out in the Motion, and (2) those liens or interests of claimants who have filed

   responses to the Trustee's Motion prior to this Order and whose lien claims are allowed shall

   attach to the net proceeds of the sale and shall, under no circumstances, ever revert to the

   Property itself.

              IT IS FURTHER ORDERED that as to the property of the bankruptcy estate, such sale of

   the Property is "as is," and "where is," with all faults, without recourse on the Trustee or the

   bankruptcy estate and without any wal1'anty of any kind whatsoever.

              IT IS FURTHER ORDERED that the stay provided by Federal Rule of Bankruptcy

  Procedure Local Rule 6004(g) shall be vacated immediately so the sale can be completed after

  entry of this Order on the docket.

                                                              ###



  Order submitted by:


  Jose C. Rodriguez
  Law Office of Jose C. Rodriguez
  342 W. Woodlawn, Ste. 103
  San Antonio, TX 78212
  (210) 738-8881 Tel.
  (210) 738-8882 Fax
  jrodlaw@sbcglobal.net




  Order Granting Trostee's Motion to Sell Personal Property                         Page 4 of4
  Free and Clear of All Liens and Interests